Case 21-60280   Doc 16-3   Filed 07/20/21 Entered 07/20/21 11:45:36   Desc Exhibit
                                   Page 1 of 10
Case 21-60280   Doc 16-3   Filed 07/20/21 Entered 07/20/21 11:45:36   Desc Exhibit
                                   Page 2 of 10
Case 21-60280   Doc 16-3   Filed 07/20/21 Entered 07/20/21 11:45:36   Desc Exhibit
                                   Page 3 of 10
Case 21-60280   Doc 16-3   Filed 07/20/21 Entered 07/20/21 11:45:36   Desc Exhibit
                                   Page 4 of 10
Case 21-60280   Doc 16-3   Filed 07/20/21 Entered 07/20/21 11:45:36   Desc Exhibit
                                   Page 5 of 10
Case 21-60280   Doc 16-3   Filed 07/20/21 Entered 07/20/21 11:45:36   Desc Exhibit
                                   Page 6 of 10
Case 21-60280   Doc 16-3   Filed 07/20/21 Entered 07/20/21 11:45:36   Desc Exhibit
                                   Page 7 of 10
Case 21-60280   Doc 16-3   Filed 07/20/21 Entered 07/20/21 11:45:36   Desc Exhibit
                                   Page 8 of 10
Case 21-60280   Doc 16-3   Filed 07/20/21 Entered 07/20/21 11:45:36   Desc Exhibit
                                   Page 9 of 10
Case 21-60280   Doc 16-3   Filed 07/20/21 Entered 07/20/21 11:45:36   Desc Exhibit
                                   Page 10 of 10
